DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a video decoding (or encoding) method (or electronic apparatus) comprising: receiving data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video; parsing whether to use adaptive parameter set (APS) for filtering the current block without determining whether to select a particular APS from a plurality of APSs; when the APS is used to filter the current block, parsing a first filter selection index for selecting a filter from a set of filters in the APS; when the APS is not used to filter the current block, parsing a second filter selection index for selecting a filter from a set of default fixed filters; filtering the current block based on the selected filter; and outputting the filtered current block.
Hu et al. (Hereafter, “Hu”) [US 2020/0314424 A1] discloses a method of decoding video data including decoding, from a video bitstream for which adaptive loop filtering is enabled for luma blocks of one or more of a picture, a slice, a tile, or a tile group, a first syntax element indicating a number of adaptive parameter sets for the luma blocks, decoding a plurality of first adaptive parameter set indices for the luma blocks based on the number of adaptive parameter sets for the luma blocks, and decoding, from the video bitstream for which adaptive loop filtering is enabled for chroma blocks of the one or more of the picture, the slice, the tile, or the tile group, a second adaptive parameter set index for the chroma blocks [See Hu, Abstract].
Hu fails to explicitly disclose parsing whether to use adaptive parameter set (APS) for filtering the current block without determining whether to select a particular APS from a plurality of APSs.
“CE5: Coding tree block based adaptive loop filter (CE5-4)” by Hu et al., Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 14th Meeting: Geneva, CH, 19–27 March 2019 (Hereafter, “Hu-JVET”) discloses a coding tree block based ALF scheme [See Abstract]. Hu-JVET discloses for luma component, when ALF is applied to a luma CTB, the choice among 16 fixed, 5 temporal or 1 signaled filter sets is indicated [See Hu-JVET, 2.2]. Only the filter set index is signalled [See Hu-JVET, 2.2]. For one slice, only one new set of 25 filters can be signaled [See Hu-JVET, 2.2]. If a new set is signalled for a slice, all the luma CTBs in the same slice share that set [See Hu-JVET, 2.2]. Fixed filter sets can be used to predict the new slice-level filter set and can be used as candidate filter sets for a luma CTB as well [See Hu-JVET, 2.2]. The number of filters is 64 in total [See Hu-JVET, 2.2]. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signalled for a slice, the CTB used the new filter, otherwise, the most recent temporal chroma filter satisfying the temporal scalability constrain is applied [See Hu-JVET, 2.2].
Hu-JVET fails to explicitly disclose parsing whether to use adaptive parameter set (APS) for filtering the current block without determining whether to select a particular APS from a plurality of APSs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482